 

Exhibit 10.3 

 

Execution Version

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of the
First Amendment Effective Date, is by and among OHI HEALTHCARE PROPERTIES
LIMITED PARTNERSHIP, a Delaware limited partnership (the “Borrower”), the
lenders identified on the signature pages hereto and BANK OF AMERICA, N.A., as
Administrative Agent.

 

WITNESSETH

 

WHEREAS, the Borrower, the lenders party thereto from time to time (the
“Lenders”) and the Administrative Agent have entered into that certain Credit
Agreement dated as of May 25, 2017 as amended, supplemented or otherwise
modified prior to the date hereof (the “Existing Credit Agreement”);

 

WHEREAS, the Borrower, certain of the Lenders and the Administrative Agent have
agreed to amend the Existing Credit Agreement as set forth herein;

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

PART 1
DEFINITIONS

 

SUBPART 1.1      Certain Definitions. The following terms used in this
Amendment, including its preamble and recitals, have the following meanings:

 

“Amended Credit Agreement” means the Existing Credit Agreement as amended
hereby.

 

SUBPART 1.2      Other Definitions. Unless otherwise defined herein or the
context otherwise requires, terms used in this Amendment, including its preamble
and recitals, have the meanings provided in the Existing Credit Agreement.

 

PART 2
AMENDMENTS TO

EXISTING CREDIT AGREEMENT

 

SUBPART 2.1       The following definitions are hereby added to Section 1.01 of
the Existing Credit Agreement in the appropriate alphabetical order:

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“First Amendment” means that certain First Amendment to Credit Agreement, dated
as of the First Amendment Effective Date, by and among the Borrower, the Lenders
party thereto and the Administrative Agent.

 

“First Amendment Effective Date” means February 1, 2019.

 

 



 

 

SUBPART 2         Article V of the Existing Credit Agreement is hereby amended
to add a new Section 5.23 immediately following Section 5.22 and to read as
follows:

 

5.23         Beneficial Ownership Certification.

 

As of the First Amendment Effective Date, the information included in the
Beneficial Ownership Certification, if applicable, is true and correct in all
respects.

 

SUBPART 2.3      The first paragraph of Article VI of the Existing Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

The Borrower hereby covenants and agrees (on its own behalf and on behalf of the
other Credit Parties and Omega REIT, as applicable) that until the Obligations,
together with interest, fees and other obligations hereunder, have been paid in
full:

 

SUBPART 2.4       Section 6.12(h) of the Existing Credit Agreement is hereby
amended by deleting each instance of “and Omega Holdco” set forth therein.

 

SUBPART 2.5       The first paragraph of Article VII of the Existing Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

The Borrower hereby covenants and agrees (on its own behalf and on behalf of the
other Credit Parties and Omega REIT, as applicable) that until the Obligations,
together with interest, fees and other obligations hereunder, have been paid in
full:

 

SUBPART 2.6       Section 7.03(g) of the Existing Credit Agreement is hereby
amended by deleting each instance of “and Omega Holdco” set forth therein.

 

SUBPART 2.7       Section 7.04 of the Existing Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

7.04         Fundamental Changes.

 

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, merge, dissolve, liquidate or consolidate with or into another
Person, except that, so long as no Event of Default exists or would result
therefrom and subject to the proviso below, (a) a Credit Party may merge or
consolidate with or into one or more other Credit Parties, (b) any Subsidiary
that is not a Credit Party may (i) merge or consolidate with or into a Credit
Party, so long as such Credit Party is the continuing or surviving Person, (ii)
merge or consolidate with or into another Subsidiary that is not a Credit Party,
or (iii) may dissolve, liquidate or wind up its affairs at any time, so long as
such dissolution, liquidation or winding up, as applicable, could not reasonably
be expected to have a Material Adverse Effect, or (c) any other merger,
dissolution, liquidation, wind up or consolidation that is not specified in
clauses (a) or (b) herein and is not otherwise prohibited pursuant to this
Agreement shall be permitted; provided, that (i) if the Borrower or Omega REIT
is a party to any merger or consolidation permitted under this Section 7.04 it
shall be the continuing or surviving Person and (ii) in no event shall the
Borrower and Omega REIT be permitted to merge or consolidate with each other.

 

SUBPART 2.8       Section 7.08 of the Existing Credit Agreement is hereby
amended by deleting “, Omega Holdco” set forth therein.

 

2

 

 

SUBPART 2.9      Section 7.14 of the Existing Credit Agreement is hereby amended
and restated in its entirety to read as follows:

 

7.14           Omega REIT Covenants.

 

Omega REIT shall not directly or indirectly enter into or conduct any business
or activity other than (a) in connection with the ownership, acquisition and
disposition of interests in the Borrower, (b) the management of the business of
the Borrower, and (c) such business or activity that is conducted by Omega REIT
and its Subsidiaries on the date hereof or, in each case, such business or
activity as is reasonably ancillary or incidental thereto (in any case, a
“Permitted Activity”); provided, however, Omega REIT shall not own any assets
other than (i) interests, rights, options, warrants or convertible or
exchangeable securities of the Borrower, (ii) assets that have been distributed
to Omega REIT by its Subsidiaries that are held for fifteen (15) Business Days
or less pending further distribution to equity holders of Omega REIT or
application by Omega REIT, as the case may be, pursuant to a Permitted Activity,
(iii) assets received directly or indirectly by Omega REIT from third parties
(including, without limitation, the net cash proceeds from any issuance and sale
by Omega REIT of any equity interests or issuance of Senior Notes), that are
held for fifteen (15) Business Days or less pending further contribution to the
Borrower or application by Omega REIT, as the case may be, pursuant to a
Permitted Activity, (iv) such bank accounts or similar instruments as it deems
necessary in furtherance of a Permitted Activity or to carry out its
responsibilities under the Organization Documents of the Borrower and (v) other
tangible and intangible assets that, taken as a whole, are immaterial in
relation to the consolidated assets of the Borrower and its Subsidiaries, but
which shall in no event include any equity interests other than those permitted
in clauses (i) and (iii) of this sentence. Nothing in this Section 7.14 shall
prevent Omega REIT from (A) the maintenance of its legal existence or activities
reasonably incidental thereto (including, without limitation, the ability to
incur fees, costs and expenses relating to such maintenance), (B) the
performance of its obligations with respect to the REIT Credit Agreement and the
loan documents executed in connection therewith or any other Omega REIT
Indebtedness, (C) any public offering of its common stock or any other issuance
or sale of its equity interests or issuance of its Senior Notes, (D) the payment
of dividends, (E) making contributions to the capital of the Borrower, (F)
participating in tax, accounting and other administrative matters as a member of
the Consolidated Parties, (G) providing indemnification to officers, managers
and directors, (H) any activities incidental to compliance with the Securities
Laws and the rules of national securities exchanges and activities incidental to
investor relations, shareholder meetings and reports to shareholders or
debtholders and (I) any activities incidental to the foregoing.

 

SUBPART 2.10     Section 8.01(f) of the Existing Credit Agreement is hereby
amended by deleting “, Omega Holdco” set forth therein.

 

SUBPART 2.11     Section 8.01(g) of the Existing Credit Agreement is hereby
amended by deleting “, Omega Holdco” set forth therein.

 

SUBPART 2.12     Section 8.01(h) of the Existing Credit Agreement is hereby
amended by deleting “, Omega Holdco” set forth therein.

 

SUBPART 2.13     Section 8.01(i) of the Existing Credit Agreement is hereby
amended by deleting “, Omega Holdco” set forth therein.

 

3

 

 

SUBPART 2.14     The last sentence of Section 10.22 of the Existing Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

The Borrower shall, promptly following a request by the Administrative Agent or
any Lender, provide all documentation and other information that the
Administrative Agent or such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act and the Beneficial Ownership
Certification (if applicable).

 

PART 3
CONDITIONS TO EFFECTIVENESS

 

SUBPART 3.1       First Amendment Effective Date. This Amendment shall be and
become effective as of the First Amendment Effective Date and when all of the
conditions set forth in this Part 3 shall have been satisfied, and thereafter
this Amendment shall be known, and may be referred to, as the “First Amendment”.

 

SUBPART 3.2      Execution of Counterparts of Amendment. The Administrative
Agent shall have received counterparts (or other evidence of execution,
including telephonic message or other electronic imaging means, satisfactory to
the Administrative Agent) of this Amendment, which collectively shall have been
duly executed on behalf of the Borrower, Lenders constituting Required Lenders
(as defined in the Existing Credit Agreement) and the Administrative Agent.

 

SUBPART 3.3       Fees and Expenses. Payment by the Credit Parties to the
Administrative Agent of all fees and expenses relating to the preparation,
execution and delivery of this Amendment which are due and payable on the First
Amendment Effective Date.

 

SUBPART 3.4       KYC. Receipt by the Administrative Agent and each Lender of,
in each case, at least five (5) days prior to the First Amendment Effective
Date:

 

(a)            all documentation and other information requested by the
Administrative Agent or any Lender under applicable “know your customer” or
anti-money laundering rules, regulations or policies, including the Patriot Act;
and

 

(b)             if applicable, a Beneficial Ownership Certification in relation
to each Credit Party that qualifies as a “legal entity customer” under the
Beneficial Ownership Certification.

 

PART 4
MISCELLANEOUS

 

SUBPART 4.1       Construction. This Amendment is a Credit Document executed
pursuant to the Existing Credit Agreement and shall (unless otherwise expressly
indicated therein) be construed, administered and applied in accordance with the
terms and provisions of the Amended Credit Agreement.

 

4

 

 

SUBPART 4.2       Representations and Warranties. The Borrower hereby represents
and warrants that it: (a) has the requisite corporate power and authority to
execute, deliver and perform this Amendment, and (b) is duly authorized to, and
has been authorized by all necessary corporate action, to execute, deliver and
perform this Amendment, (c) after giving effect to this Amendment, the
representations and warranties contained in Article V of the Amended Credit
Agreement are true and correct in all material respects on and as of the First
Amendment Effective Date upon giving effect to this Amendment as though made on
and as of such date (except for those which expressly relate to an earlier date)
and (d) no Default or Event of Default exists under the Existing Credit
Agreement on and as of the First Amendment Effective Date upon giving effect to
this Amendment.

 

SUBPART 4.3       Counterparts. This Amendment may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile or other electronic means shall be effective as delivery of a manually
executed original counterpart of this Amendment.

 

SUBPART 4.4       Binding Effect. This Amendment, the Amended Credit Agreement
and the other Credit Documents embody the entire agreement between the parties
and supersede all prior agreements and understandings, if any, relating to the
subject matter hereof. These Credit Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. Except as
expressly modified and amended in this Amendment, all the terms, provisions and
conditions of the Credit Documents shall remain unchanged and shall continue in
full force and effect.

 

SUBPART 4.5      GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

SUBPART 4.6     Severability. If any provision of this Amendment is determined
to be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 

SUBPART 4.7      Affirmation. Except as specifically amended above, the Credit
Documents (and all covenants, terms, conditions and agreements therein), shall
remain in full force and effect, and are hereby ratified and confirmed in all
respects by the Borrower. The Borrower covenants and agrees to comply with all
of the terms, covenants and conditions of the Existing Credit Agreement, as
otherwise amended hereby, notwithstanding any prior course of conduct, waivers,
releases or other actions or inactions on Lenders’ part which might otherwise
constitute or be construed as a waiver of or amendment to such terms, covenants
and conditions.

 

SUBPART 4.8       No Waiver. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of
Lenders, nor constitute a waiver of any provision of any Credit Document or any
other documents, instruments and agreements executed or delivered in connection
with any of the foregoing. Nothing herein is intended or shall be construed as a
waiver of any existing Defaults or Events of Default under the Credit Documents
or any of Lenders’ rights and remedies in respect of such Defaults or Events of
Default.

 

[SIGNATURE PAGES FOLLOW]

 

5

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
First Amendment to Credit Agreement to be duly executed and delivered as of the
date first above written.

 

BORROWER: OHI HEALTHCARE PROPERTIES LIMITED
PARTNERSHIP       By /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief
Operating Officer

 

OHI HEALTHCARE PROPERTIES LIMITED PARTNERSHIP

FIRST AMENDMENT TO CREDIT AGREEMENT

 



 

 

ADMINISTRATIVE AGENT: bank of america, n.a.,   as Administrative Agent       By:
/s/ Henry Pennell   Name: Henry Pennell   Title: Vice President

 

OHI HEALTHCARE PROPERTIES LIMITED PARTNERSHIP

FIRST AMENDMENT TO CREDIT AGREEMENT

 



 

 

LENDERS: bank of america, n.a., as a Lender       By: /s/ Yinghua Zhang   Name:
Yinghua Zhang   Title: Director

 

OHI HEALTHCARE PROPERTIES LIMITED PARTNERSHIP

FIRST AMENDMENT TO CREDIT AGREEMENT



 

 

  CREDIT AGRICOLE COPORATE AND
INVESTMENT BANK,   as a Lender       By: /s/ Gordon Yip   Name: Gordon Yip  
Title: Director         By: /s/ Karen L. Ramos   Name: Karen L. Ramos   Title:
Managing Director

 

OHI HEALTHCARE PROPERTIES LIMITED PARTNERSHIP

FIRST AMENDMENT TO CREDIT AGREEMENT

 



 

 

  CITIZENS BANK, NATIONAL ASSOCIATION,   as a Lender         By: /s/ Michelle
Dawson   Name: Michelle Dawson   Title: Vice President

 

OHI HEALTHCARE PROPERTIES LIMITED PARTNERSHIP

FIRST AMENDMENT TO CREDIT AGREEMENT

 



 

 

  SUNTRUST BANK,   as a Lender       By: /s/ John Cappellari   Name: John
Cappellari   Title: Director

 

OHI HEALTHCARE PROPERTIES LIMITED PARTNERSHIP

FIRST AMENDMENT TO CREDIT AGREEMENT

 



 

 

` ROYAL BANK OF CANADA,   as a Lender         By: /s/ William Behuniak   Name:
William Behuniak   Title: Authorized Signatory    

 

OHI HEALTHCARE PROPERTIES LIMITED PARTNERSHIP

FIRST AMENDMENT TO CREDIT AGREEMENT

 



 

 

  MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-
MITSUBISHI UFJ, LTD.),   as a Lender         By: /s/ David Meisner   Name: David
Meisner   Title: Vice President

 

OHI HEALTHCARE PROPERTIES LIMITED PARTNERSHIP

FIRST AMENDMENT TO CREDIT AGREEMENT

 



 

 

  CAPITAL ONE, NATIONAL ASSOCIATION,   as a Lender         By: /s/ Jason
LaGrippe   Name: Jason LaGrippe   Title: Duly Authorized Signatory

 

OHI HEALTHCARE PROPERTIES LIMITED PARTNERSHIP

FIRST AMENDMENT TO CREDIT AGREEMENT

 



 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as a Lender         By: /s/ Andrea
S. Chen   Name: Andrea S. Chen   Title: Managing Director

 

OHI HEALTHCARE PROPERTIES LIMITED PARTNERSHIP

FIRST AMENDMENT TO CREDIT AGREEMENT

 



 